—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 2, 1994, which granted the motion of the defendant New York City Transit Authority for summary judgment dismissing the complaint against it and denied the plaintiff’s cross motion for summary judgment against it.
Ordered that the order is affirmed, with costs.
The improper actions taken by the defendant Gene Parker, a former New York City Transit Authority (hereinafter the Transit Authority) police officer, were not in furtherance of Transit Authority business. The Transit Authority may not be found negligent through the personal actions of an employee who acts beyond the scope of his employment (see, Parris v New York City Hous. Auth., 121 AD2d 436, 437). Accordingly, the Supreme Court properly granted the motion of the Transit Authority for summary judgment dismissing the complaint against it and properly denied the plaintiff’s cross motion for summary judgment against it. Sullivan, J. P., Pizzuto, Gold-stein and Florio, JJ., concur.